Per Curiam:

Appellant, Crout, asserts respondent, South Carolina National Bank (SCN), negligently returned two checks marked “account closed” while his current account contained sufficient funds. The trial court granted SCN’s motion for summary judgment. We reverse.
The affidavit of Miller, an SCN official, stated when the two checks were presented for payment on October 21st and 22nd, 1974, Crout’s account “did not have sufficient available funds on deposit to pay the checks.” This affidavit conflicts with Crout’s monthly statement prepared by SCN which revealed a sufficient balance from October 17th to November 1st to cover both checks.
Moreover, Miller by deposition admitted he telephoned one payee and stated:
“[Ujpon receiving information from Mister Crout about funds deposited to his account, I would be happy to send them a cashier’s check to replace the other check he had given us that was returned.”
Miller also conceded the checks were incorrectly marked “account closed.”
This constitutes sufficient factual dispute to require the denial of SCN’s motion for summary judgment. Fernander v. Thigpen, S. C., 253 S. E. (2d) 512 (1979) ; Jamison v. Howard, 271 S. C. 385, 247 S. E. (2d) 450 (1978).
All other exceptions are without merit and are dismissed under Rule 23.
Reversed and Remanded.